PER CURIAM
We awarded this appeal to review a judgment of the Court of Appeals holding that the failure to offer the accused a preliminary breath analysis, as provided by Code § 18.2-267, did not invalidate the accused’s arrest, and that the failure to bring the accused before a magistrate to determine probable cause, as required by Code § 19.2-82, did not deny the accused due process of law. Jones v. Town of Marion, 28 Va. App. 791, 508 S.E.2d 921 (1999).
For the reasons stated in the opinion of the Court of Appeals, we will affirm its judgment.

Affirmed.